  Case 1:18-cv-01332-LPS Document 11 Filed 10/17/18 Page 1 of 1 PageID #: 95



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

3SHAPE TRIOS A/S,                               )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )       C.A. No. 18-1332-LPS
                                                )
ALIGN TECHNOLOGY, INC.,                         )
                                                )
               Defendant.                       )


            DEFENDANT ALIGN TECHNOLOGY, INC.’S MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Align Technology, Inc. (“Align”)

hereby moves to dismiss plaintiff 3Shape Trios A/S’s complaint (D.I. 1). The grounds for this

motion are set forth fully in Align’s Opening Brief in Support of Its Motion to Dismiss.

       WHEREFORE, Align Technology, Inc. respectfully requests the Court grant this motion

and enter the order attached hereto.

OF COUNSEL:                                         /s/ John W. Shaw
Thomas A. Counts                                    John W. Shaw (No. 3362)
Thomas Brown                                        Karen E. Keller (No. 4489)
Abigail Wald                                        SHAW KELLER LLP
Grant Margeson                                      I.M. Pei Building
PAUL HASTINGS LLP                                   1105 North Market Street, 12th Floor
101 California Street                               Wilmington, DE 19801
Forty-Eighth Floor                                  (302) 298-0700
San Francisco, CA 94111                             jshaw@shawkeller.com
(415) 856-7000                                      kkeller@shawkeller.com
                                                    Attorneys for Defendant
Noah Pinegar
PAUL HASTINGS LLP
875 15th Street, N.W.
Washington, DC 20005
(202) 551-1700

Dated: October 17, 2018
